Citation Nr: 0333521	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for 
psoriasis.

2.  Entitlement to service connection for a low back disorder 
with dyspnea and chest wall pain.

3.  Entitlement to service connection for a skin disorder 
claimed as "foot fungus."


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




REMAND

The veteran had active service from January 1975 to January 
1977 and from July 1979 to July 1997.

The veteran has service-connected disability from a skin 
disorder diagnosed as psoriasis.  He was last afforded a VA 
skin examination in February 1998.  Fulfillment of the VA's 
statutory duty to assist the veteran includes the conduct of 
a thorough and contemporaneous medical examination which take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  Furthermore, the regulations pertaining to the 
evaluation of skin disorders were revised in August 2002.  
The RO has not evaluated the veteran disability from a skin 
disorder pursuant to such new regulations.

The veteran has also claimed entitlement to service 
connection for "foot fungus."  After the February 1998 VA 
skin examination, an examiner reported diagnoses of tinea 
pedis, onychomycosis of the left great toenail, and 
dermatophytosis of the interspace between the right fourth 
and fifth toes.  The examiner noted that the veteran gave a 
history of onset of foot fungus in 1977.  

The veteran has also claimed entitlement to service 
connection for residuals of a back injury with chest wall 
pain and shortness of breath.  His service medical records 
show that he had complaints of back pain with chest pain and 
shortness of breath during his active service.  At the time 
of his medical examination for separation from service, the 
veteran had given a history of complaints of back pain, chest 
pain and shortness of breath.  An examiner noted impressions 
of chronic low back pain and chronic chest wall pain.  The 
veteran was afforded a VA orthopedic examination in March 
1998.  He gave a history of a back injury during his service.  
An examiner reported an impression of chronic lumbar strain.  
After a general medical examination in March 1998, another 
examiner reported an impression of chest pains with shortness 
of breath secondary to back injury.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in its April 2001 letter, a full year was allowed to 
respond to the RO's VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder, including tinea pedis, and a 
back disorder with dyspnea and chest wall 
pain since July 1997.  The RO should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afford a VA 
skin examination to determine the nature 
and extent of his disability from 
psoriasis, and to determine the diagnosis 
and etiology of skin disorders of his 
feet, previously diagnosed as tinea 
pedis, onychomycosis of the left great 
toenail, and dermatophytosis of the 
interspace between the right fourth and 
fifth toes.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin; whether any identified 
skin disorder affects function or causes 
limitation of motion; whether the skin 
disorder is ulcerative or manifested by 
exudation, crusting, exfoliation, or 
itching, and if so, the frequency and 
duration of such itching.  Concerning any 
skin disorders involving the veteran's 
feet, the examiner should state the 
current diagnoses of any disorders 
identified and should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's disability from any 
skin disorder of the feet was incurred in 
service.  The examiner should provide a 
full explanation of the rationale that is 
the basis of the conclusions expressed.

4.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and etiology of his complaints of 
low back pain with dyspnea and chest wall 
pain.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should state the current 
diagnoses of any disorders identified and 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's disability from a back 
disorder with dyspnea and chest wall pain 
was incurred in service.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  
Concerning the claim for a higher rating 
for psoriasis, the RO should consider 
both the former and revised regulations 
involving the rating of skin disorders 
and apply the appropriate regulation 
pursuant to VAOPGCPREC 7-2003.  If any 
benefit sought on appeal continues to be 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




